Exhibit 10.6

      (LIGHTSCIENCE LOGO) [d68981d6898101.gif]   Changing the way the world
experiences light

THE SHARES ISSUABLE PURSUANT TO THIS AGREEMENT ARE SUBJECT TO THE PROVISIONS OF
THE COMPANY’S AMENDED AND RESTATED EQUITY-BASED COMPENSATION PLAN AND THIS
AGREEMENT IS ENTERED INTO PURSUANT THERETO.
LIGHTING SCIENCE GROUP CORPORATION
AMENDED AND RESTATED EQUITY-BASED COMPENSATION PLAN
EMPLOYEE INCENTIVE STOCK OPTION AGREEMENT
     This Agreement is made and entered into as of the Grant Date (as defined
below) by and between Lighting Science Group Corporation, a Delaware corporation
(the “Company”) and                                          (the “Optionee”):
     WHEREAS, the Company in order to induce you to enter into and continue in
service to the Company and to contribute to the success of the Company, agrees
to grant you an option to acquire a priority interest in the Company through the
purchase of shares of stock of the Company;
     WHEREAS, the Company adopted the Lighting Science Group Corporation Amended
and Restated Equity-Based Compensation Plan as it may be amended from time to
time (the “Plan”) under which the Company is authorized to grant stock options
to certain employees of the Company;
     WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a
part of this common stock option agreement (the “Agreement”) as if fully set
forth herein; and
     WHEREAS, you desire to accept the option created pursuant to the Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants set forth herein
and for other valuable consideration hereinafter set forth, the parties agree as
follows:
     1. The Grant. Subject to the conditions set forth below and the approval by
the stockholders of the Company of a sufficient increase in the number of shares
of the Company’s common stock, par value $0.001 per share (the “Stock”),
available under the Plan, the Company hereby grants to you, effective as of
                     ___, 20__ (“Grant Date”), as a matter of separate
inducement and not in lieu of any salary or other compensation for your services
for the Company, the right and option to purchase (the “Option”), in accordance
with the terms and conditions set forth herein and in the Plan, an aggregate of
                          (                    ) shares of Stock (the “Option
Shares”), at the Exercise Price (as hereinafter defined). As used

1



--------------------------------------------------------------------------------



 



herein, the term “Exercise Price” shall mean a price equal to one dollar ($1.00)
per share, subject to the adjustments and limitations set forth herein and in
the Plan. The Exercise Price as of the Grant Date shall not be less than the
Fair Market Value of the Stock (or less than one hundred ten percent (110%) of
the Fair Market Value in the case of a ten percent (10%) or more stockholder as
provided in Section 422 of the Code). To the extent allowed by law, the Option
granted hereunder is intended to constitute an Option which is designed pursuant
to Section 422 of the Code. You should consult with your tax advisor concerning
the proper reporting of any federal, state or local tax liability that may arise
as a result of the grant or exercise of the Option.
     2. Exercise.
          (a) For purposes of this Agreement, the Option Shares shall be deemed
“Nonvested Shares” unless and until they have become “Vested Shares.” The Option
shall in all events terminate at the close of business on the tenth (10th)
anniversary of the date of this Agreement. Subject to other terms and conditions
set forth herein, including, without limitation, the approval by the
stockholders of the Company of a sufficient increase in the number of shares of
the Stock available under the Plan, the Option may be exercised in cumulative
installments as follows:

          On or After Each of the Following   Cumulative Percentage of Shares as
Vesting Dates   to Which Option is Exercisable
First Anniversary of the Grant Date
    25 %
Second Anniversary of the Grant Date
    50 %
Third Anniversary of the Grant Date
    75 %
Fourth Anniversary of the Grant Date
    100 %

     Option Shares shall constitute Vested Shares once they are exercisable.
          (b) Subject to the relevant provisions and limitations contained
herein and in the Plan, you may exercise the Option to purchase all or a portion
of the applicable number of Vested Shares at any time prior to the termination
of the Option pursuant to this Option Agreement. In no event shall you be
entitled to exercise the Option for any Nonvested Shares or for a fraction of a
Vested Share.
          (c) Notwithstanding any other provision of this Agreement, as of the
business day immediately preceding a Change in Control or immediately upon the
occurrence of a Capitalization Threshold Event, all Nonvested Shares shall
become Vested Shares. For purposes of this Agreement, a “Capitalization
Threshold Event” shall be deemed to have occurred on the first trading day
immediately following any sixty (60) consecutive trading day period during which
the Company’s market capitalization as reported by Pink OTC Markets, Inc. or any
successor thereto equals or exceeds three hundred million dollars ($300,000,000)
on each trading day in such sixty (60) consecutive trading day period.
Notwithstanding the foregoing, in the event the Company’s market capitalization
is not reported by Pink OTC Markets, Inc. or any successor thereto on any
trading day during the relevant sixty (60) consecutive trading day

2



--------------------------------------------------------------------------------



 



period, the Company’s market capitalization for such trading day shall equal the
product of the Stock’s per share Fair Market Value and the total number of
issued and outstanding shares on such day.
          (d) Notwithstanding any other provision of this Agreement, upon your
employment termination due to your Retirement as determined by the Board in
their sole and absolute discretion, all Nonvested Shares shall become Vested
Shares.
          (e) Any exercise by you of the Option shall be in writing addressed to
the Secretary of the Company at its principal place of business. Exercise of the
Option shall be made by delivery to the Company by you (or other person entitled
to exercise the Option as provided hereunder) of (i) an executed “Notice of
Exercise of Stock Option and Record of Stock Transfer,” in the form attached
hereto as Exhibit A and incorporated herein by reference, and (ii) payment of
the aggregate purchase price for shares purchased pursuant to the exercise.
          (f) Payment of the Exercise Price may be made, at your election, in
cash, by certified or official bank check or by wire transfer of immediately
available funds, or subject to the Company’s approval by delivery to the Company
of a number of shares of Stock having a fair market value as of the date of
exercise equal to the Exercise Price.
          (g) In the event that you shall cease to be employed by the Company or
any Subsidiary or parent thereof for any reason other than as a result of a
Cause termination, your death or your “disability” (within the meaning of
section 22(e)(3) of the Code), or a termination of your employment by the
Company without Cause, the Option may only be exercised within 90 days after the
date on which you ceased to be so employed, and only to the same extent that you
were entitled to exercise the Option on the date on which you ceased to be so
employed and had not previously done so.
          (h) In the event that you shall cease to be employed by the Company or
any Subsidiary or parent thereof due to a Cause termination, no portion of the
Option shall continue to be exercisable as of your date of termination.
          (i) In the event that the Company terminates your employment without
Cause, the portion of the Nonvested Shares that would have vested in the year
your employment terminates without Cause will become Vested Shares on the date
of your termination, and the Option, with respect to your unexercised Vested
Shares, may only be exercised within the 90 days after the date on which you
ceased to be so employed. The Option, with respect to all other Nonvested
Shares, shall immediately be forfeited.
          (j) In the event that you shall cease to be employed by the Company or
any Subsidiary or parent thereof by reason of “disability” (within the meaning
of section 22(e)(3) of the Code), the Option may only be exercised within one
year after the date you ceased to be so employed, and only to the same extent
that you were entitled to exercise the Option on the date on which you ceased to
be so employed by reason of such disability and had not previously done so.

3



--------------------------------------------------------------------------------



 



          (k) In the event that you shall die while employed by the Company or
any Subsidiary or parent thereof, the Option may be exercised at any time prior
to its termination as provided in Section 2(a). In such event, the Option may be
exercised during such period by the executor or administrator of your estate or
by any person who shall have acquired the Option through bequest or inheritance,
but only to the same extent that you were entitled to exercise the Option
immediately prior to the time of your death and you had not previously done so.
          (l) If you are on leave of absence for any reason, the Company may, in
its sole discretion, determine that you will be considered to still be in the
employ of or providing services for the Company, provided that rights to the
Option Shares will be limited to the extent to which those rights were earned or
vested when the leave or absence began (except to the extent vesting credit is
required by applicable law). Notwithstanding the foregoing, you shall only be
treated as continuing in the employ of the Company while you are on a leave of
absence if the period of your leave does not exceed three months, or if longer,
so long as your rights to reemployment with the Company are provided by either
statute or contract. If your period of leave exceeds three months and your right
to reemployment is not provided either by statute or contract, your employment
with the Company will be deemed to terminate on the first day immediately
following such three-month period (and your right to exercise the Option
following your termination of employment will be governed by Section 2(g), (h),
(i) and (j) as applicable).
          (m) The terms and provisions of the employment agreement, if any,
between you and the Company or any Subsidiary (the “Employment Agreement”) that
relate to or affect the Option are incorporated herein by reference.
Notwithstanding the foregoing provisions of this Section 2, in the event of any
conflict or inconsistency between the terms and conditions of this Section 2 and
the terms and conditions of the Employment Agreement, the terms and conditions
of the Employment Agreement shall be controlling.
     3. Transferability. The Option, and any rights or interests therein will be
transferable by you only by will or the laws of descent and distribution.
     4. Registration. From time to time, the Board and appropriate officers of
the Company shall and are authorized to take whatever actions are necessary to
file required documents with governmental authorities, stock exchanges, and
other appropriate persons to make shares of Stock available for issuance
pursuant to the exercise of Options and subsequent lapse of restrictions.
     5. Withholding Taxes. The Committee may, in its discretion, require you to
pay to the Company at the time of the exercise of an Option or thereafter, the
amount that the Committee deems necessary to satisfy the Company’s current or
future obligation to withhold federal, state or local income or other taxes that
you incur by exercising an Option. In connection with such an event requiring
tax withholding, you may, subject to the provisions of this Section 5,
(a) direct the Company to withhold from the shares of Stock to be issued to you
the number of shares necessary to satisfy the Company’s obligation to withhold
taxes, that determination to be based on the shares’ fair market value as of the
date of exercise; (b) deliver to the Company sufficient shares of Stock (based
upon the fair market value as of the date of such delivery) to satisfy the
Company’s tax withholding obligation, which tax withholding obligation is based
on the shares’ fair market value as of the date of exercise; or (c) deliver

4



--------------------------------------------------------------------------------



 



sufficient cash to the Company to satisfy its tax withholding obligations. If
you elect to use a Stock withholding feature you must make the election at the
time and in the manner that the Committee prescribes. The Committee may, at its
sole option, deny your request to satisfy withholding obligations through Stock
instead of cash. In the event the Committee subsequently determines that the
aggregate fair market value (as determined above) of any shares of Stock
withheld or delivered as payment of any tax withholding obligation is
insufficient to discharge that tax withholding obligation, then you shall pay to
the Company, immediately upon the Committee’s request, the amount of that
deficiency in the form of payment requested by the Committee.
     6. Adjustments. The terms of the Option shall be subject to adjustment from
time to time, in accordance with the following provisions:
          (a) If at any time, or from time to time, the Company shall subdivide
as a whole (by reclassification, by a Stock split, by the issuance of a
distribution on Stock payable in Stock or otherwise) the number of shares of
Stock then outstanding into a greater number of shares of Stock, then (i) the
number of shares of Stock (or other kind of securities) that may be acquired
under the Option shall be increased proportionately and (ii) the price
(including exercise price) for each share of Stock (or other kind of shares or
securities) subject to then outstanding Options shall be reduced
proportionately, without changing the aggregate purchase price or value as to
which outstanding Options remain exercisable or subject to restrictions.
          (b) If at any time, or from time to time, the Company shall
consolidate as a whole (by reclassification, reverse Stock split or otherwise)
the number of shares of Stock then outstanding into a lesser number of shares of
Stock, (i) the number of shares of Stock (or other kind of shares or securities)
that may be acquired under the Option shall be decreased proportionately and
(ii) the price (including exercise price) for each share of Stock (or other kind
of shares or securities) subject to then outstanding Options shall be increased
proportionately, without changing the aggregate purchase price or value as to
which outstanding Options remain exercisable or subject to restrictions.
          (c) Whenever the number of shares of Stock subject to the Option and
the price for each share of Stock subject to the Option are required to be
adjusted as provided in this Section 6, the Committee shall promptly prepare a
notice setting forth, in reasonable detail, the event requiring adjustment, the
amount of the adjustment, the method by which such adjustment was calculated,
and the change in price and the number of shares of Stock, other securities,
cash, or property purchasable and held by you pursuant to the exercise of the
Option or subject to the Option after giving effect to the adjustments. The
Committee shall promptly give you such a notice.
          (d) Adjustments under this Section 6 shall be made by the Committee,
and its determination as to what adjustments shall be made and the extent
thereof shall be final, binding, and conclusive. No fractional interest shall be
issued under the Plan on account of any such adjustments.

5



--------------------------------------------------------------------------------



 



     7. Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirement imposed upon the Company by or under any applicable statute or
regulation.
     8. Remedies. The Company shall be entitled to recover from you reasonable
attorneys’ fees incurred in connection with the enforcement of the terms and
provisions of this Agreement whether by an action to enforce specific
performance or for damages for its breach or otherwise.
     9. No Liability for Good Faith Determinations. The Company and the members
of the Committee and the Board shall not be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Option granted hereunder.
     10. Execution of Receipts and Releases. Any payment of cash or any issuance
or transfer of shares of Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefore in such form as
it shall determine.
     11. No Guarantee of Interests. The Board and the Company do not guarantee
the Stock of the Company from loss or depreciation.
     12. Company Records. Records of the Company regarding your service and
other matters shall be conclusive for all purposes hereunder, unless determined
by the Company to be incorrect.
     13. Notice. All notices required or permitted under this Agreement must be
in writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or if earlier the date it is deposited, postage paid in
the United States mail. A notice shall be effective when actually received by
the appropriate Company representative, in writing and in conformance with this
Agreement and the Plan.
     14. Waiver of Notice. Any person entitled to notice hereunder may, by
written form, waive such notice.
     15. Information Confidential. As partial consideration for the granting of
this Option, you agree that you will keep confidential all information and
knowledge that you have relating to the manner and amount of your participation
in the Plan; provided, however, that such information may be disclosed as
required by law and may be given in confidence to your spouse, tax and financial
advisors, or a financial institution to the extent that such information is
necessary to obtain a loan.
     16. Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.

6



--------------------------------------------------------------------------------



 



     17. Headings. The titles and headings of paragraphs are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.
     18. Governing Law. All questions arising with respect to the provisions of
this Agreement shall be determined by application of the laws of the State of
Delaware except to the extent Delaware law is preempted by federal law and
without application of Delaware’s choice of law provisions.
     19. Word Usage. Words used in the masculine shall apply to the feminine
where applicable, and wherever the context of this Agreement dictates, the
plural shall be read as the singular and the singular as the plural.
     20. No Assignment. You may not assign this Agreement or any of your rights
under this Agreement without the Company’s prior written consent, and any
purported or attempted assignment without such prior written consent shall be
void.
     21. Specific Performance. The parties acknowledge that remedies at law will
be inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.
     22. Relationship to the Plan. This Agreement is subject to all the terms,
conditions, limitations and restrictions contained in the Plan. In the event of
any conflict or inconsistency between the terms hereof and the terms of the
Plan, the terms of the Plan shall be controlling.
     23. Option Amendment. The Option may be amended by the Board of the Company
or by the Committee at any time (a) if the Board or the Committee determines, in
its sole discretion, that amendment is necessary or advisable in light of any
addition to or change in any federal or state, tax or securities law or other
law or regulation, which change occurs after the Grant Date and by its terms
applies to the Option; or (b) other than in the circumstances described in
clause (a) or provided in the Plan, with your consent. The foregoing
notwithstanding, the Committee may, in its sole discretion, cancel the Option at
any time prior to your exercise of the Option if, in the opinion of the
Committee, you engage in activities contrary to the interests of the Company.
     24. Termination for Cause. For purposes of this Agreement, “Cause” means:
          (a) your continued failure to substantially perform your duties, as
such duties exist at the time you enter into this Agreement or as such duties
thereafter may be modified with your written consent, as an employee of the
Company or any other Subsidiary (other than any such failure resulting from your
incapacity due to physical or mental illness) after written demand for
substantial performance is delivered by the Board specifically identifying the
manner in which the Board believes you have not substantially performed your
duties;
          (b) your dishonesty of a material nature that relates to the
performance of your duties as an employee of the Company or any other Subsidiary
or the commission by you of an

7



--------------------------------------------------------------------------------



 



act of fraud upon, or willful misconduct toward, the Company or any Subsidiary,
as reasonably determined by the Board after a hearing following ten days’ notice
to you of such hearing and at which hearing you will be present and have the
opportunity to present your position;
          (c) your criminal conduct (other than minor infractions, traffic
violations, or alleged criminal conduct for which you are entitled to
indemnification with respect to such conduct under any indemnity agreement or
arrangement between you and the Company) or your conviction, by a court of
competent jurisdiction, of any felony (or plea of nolo contendere thereto);
          (d) a material violation by you of your duty of loyalty to the Company
or any Subsidiary which results or may reasonably be expected to result in
material injury to the Company or any Subsidiary;
          (e) your failure to cease any conduct reasonably determined in good
faith by the Board to be detrimental to the well-being or morale, or otherwise
not in the best interest, of the Company or any Subsidiary after written demand
directing you to cease such conduct is delivered by the Board specifically
identifying such conduct and demanding cessation thereof; or
          (f) your use of alcohol which renders you unable to perform the
essential functions of your position as an employee of the Company or your
illegal use of illegal or controlled drugs or other substances (provided that
the use of controlled drugs or substances as prescribed by a physician shall not
constitute grounds for Cause).
          Any termination of your employment by the Company for Cause shall be
communicated to you in a written notice of termination which shall set forth in
reasonable detail the facts and circumstances, if any, claimed to provide a
basis for such termination. For purposes of this definition of Cause, the
Company shall mean Lighting Science Group Corporation, a Delaware corporation,
or if a Change of Control occurs and on or after the date of the Change of
Control Lighting Science Group Corporation is merged, reorganized or otherwise
consolidated with or into another Person, the Person surviving the merger,
reorganization or consolidation.
     25. Incentive Stock Option. The portion, and only such portion, of this
Option, if any, which is attributable to Option Shares which become purchasable
during a calendar year, together with the portion of any other option
attributable to any shares which become purchasable, pursuant to any other plan
maintained by the Company pursuant to section 422 of the Code, during such
calendar year which together have a Fair Market Value, as of the Grant Date in
the case of Option Shares or the date of grant with respect to shares obtainable
pursuant to another plan maintained by the Company pursuant to Section 422 of
the Code, which exceeds $100,000, shall constitute a portion of the Option or
options which shall be reclassified as options which are not Incentive Stock
Options pursuant to Section 422(d) of the Code.
     26. Disqualifying Disposition. In the event that Stock acquired upon
exercise of this Option is disposed of by the Optionee in a “Disqualifying
Disposition,” the Optionee shall notify the Company in writing within thirty
(30) days after such disposition of the date and terms of such disposition. For
purposes hereof, “Disqualifying Disposition” shall mean a disposition of

8



--------------------------------------------------------------------------------



 



Stock that is acquired upon the exercise of this Option (and that is not deemed
granted pursuant to a option which is not an Incentive Stock Option under
Section 25) prior to the expiration of either two (2) years from the Grant Date
of this Option or one (1) year from the transfer of shares to the Optionee
pursuant to the exercise of this Option.
     27. Entire Agreement. This Agreement constitutes the entire agreement
between the parties concerning the grant of stock and/or options to the
Optionee. If Optionee was previously offered or promised stock grants and/or
options (the “prior grants”) that were never issued and/or the Optionee was
previously given agreements with respect to the prior grants that were never
signed, then this Agreement supersedes the prior grants and any other offers
and/or promises relating to the prior grants, and this Option is granted to the
Optionee in lieu of the prior grants.
* * * * * * * *

9



--------------------------------------------------------------------------------



 



     Please indicate your acceptance of all the terms and conditions of the
award and the Plan by signing and returning a copy of this Agreement. This
Agreement may be executed in two or more counterparts, all of which when taken
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that all parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” or other electronic format data
file, such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile, “.pdf” or other electronic format signature
page were an original thereof.

            LIGHTING SCIENCE GROUP CORPORATION
      By:           Name:   Zachary S. Gibler        Title:   Chief Executive
Officer     

ACCEPTED:
 
Signature of Optionee
 
Name of Optionee (Please Print)
Date:                               , ___

10



--------------------------------------------------------------------------------



 



EXHIBIT A
LIGHTING SCIENCE GROUP CORPORATION
AMENDED AND RESTATED EQUITY-BASED COMPENSATION PLAN
Notice of Exercise of Option and
Record of Stock Transfer
PLEASE PRINT:
1.   TODAY’S DATE:
 
2.   OPTION HOLDER:
          NAME:
 
          MAILING ADDRESS:
 
          
 
          
 
SOCIAL SECURITY NUMBER:
 
TO: Attention:                                         

                    Re:   Notice of Exercise of Option for Lighting Science
Group Corporation (the “Company”) Common Stock par value $.001 per share
(“Stock”) pursuant to the Lighting Science Group Corporation Amended and
Restated Equity-Based Compensation Plan (the “Plan”)

I hereby exercise my option to acquire            shares of Stock, at my
exercise price per share of $                                        . Enclosed
is the original of my Stock Option Agreement evidencing my Option hereby
exercised. Any capitalized terms not defined herein shall have the meaning set
forth in the Plan.
Select and complete the appropriate payment provision from the following
alternatives.

            1.   My personal check in the amount of $                     (the
exercise price per share times the number of option shares exercised) as payment
in full of the total exercise price has been attached hereto.               2.  
I desire to pay the exercise price in full with shares of Stock that I currently
own. Certificates representing                      shares of Stock of the
Company, duly endorsed for transfer to the Company have been attached.  
            3.   I desire to pay part of the exercise price with shares of Stock
that I currently own. My personal check for $                     and
certificates representing                      shares of Stock, duly endorsed
for transfer to the Company have been attached hereto.

I understand that any election pursuant to Items 2-3 above is subject to
approval by the Committee administering the Plan.

A-1



--------------------------------------------------------------------------------



 



I hereby represent that I have previously received a Stock Option Agreement and
a copy of the Plan from the Company and that I understand the terms and
restrictions described herein and therein and agree to be bound by the terms of
each such document.
 
(Signature)
Receipt of Notice Acknowledged:

     
 
   
Date:                                                             
   

Receipt of Payment in Full Acknowledged:

     
 
   
Date:                                                             
   

Receipt of Committee Approval if Election under Items 2-4.

     
 
   
Date:                                                             
   

NOTE: If exercising the stock option represented by the enclosed Stock Option
Agreement to purchase less than all of the shares to which the option relates,
the original agreement will be returned with an appropriate notation evidencing
the shares for which the Option has been exercised.

A-2



--------------------------------------------------------------------------------



 



RECEIPT
Receipt is hereby acknowledged of the delivery to me by Lighting Science Group
Corporation, on the                      day of
                                                             , 200__ of Stock
Certificates for                      shares of Stock purchased by me pursuant
to the terms and conditions of the Lighting Science Group Corporation Amended
and Restated Equity-Based Compensation Plan referred to above, which shares were
transferred to me on the Company’s stock record books on the
                     day of
                                                            , 200__.
 
(Signature)

A-3